97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Bruce Raymond SWINTON, Appellant.
No. 96-2649.
United States Court of Appeals, Eighth Circuit.
Submitted July 5, 1996.Filed Sept. 11, 1996.

Before FAGG, BRIGHT and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In  United States v. Swinton, 75 F.3d 374 (8th Cir.1996), we affirmed on all issues but remanded this case for an evidentiary hearing on a claim of possible jury misconduct.  The district court conducted a thorough and full hearing on that issue and found that no such misconduct occurred.  The district court in conformity with its findings denied Swinton a new trial.  Swinton appeals.


2
We have considered the matter and reviewed the record as well as the Anders brief filed by Swinton's appointed counsel.


3
We conclude that Swinton's appeal is without merit.  We affirm the order of the district court denying a new trial.